Mr. Justice Thomson delivered the opinion of the court. Proceedings for voluntary dissolution of a solvent insurance corporation. Petition for allowance of damages resulting from breach by the corporation of a contract with petitioner for the sale of insurance policies. Decree entered allowing damages. Appeal from the Circuit Court of Cook county; the Hon. Merritt W. Pinckney, Judge, presiding. Heard in the Branch Appellate Court at the October term, 1919. Affirmed. Certiorari denied by Supreme Court (making opinion final).